Citation Nr: 0939112	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the Veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran had active duty service between 1999 and 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that there is conflicting 
evidence regarding the Veteran's period of active duty 
service.  In resolving the conflict, the RO relied on an 
email from the U.S. Marine Corps Headquarters in Quantico, 
Virginia.  There is no underlying supporting documentation 
for the Board to verify that the information in the email is 
correct.  The record also contains conflicting evidence of 
the reason for the Veteran's discharge.  The Department of 
Defense Chapter 30 data record shows that the reason for 
separation was for a condition that interfered with duty 
(CIWD).  However, an email dated in May 2008 from the U.S. 
Marines Corp Headquarters in Quantico, Virginia reveals that 
the reason for the Veteran's discharge was for the 
convenience of the government (COG).  Based on the foregoing, 
the Board concludes that the Veteran's service records to 
include the Veteran's DD Form 214 and any documents 
pertaining to the Veteran's separation are necessary in order 
to decide the claim.  

The Veteran asserts that she was discharged from active duty 
for a mental condition that interfered with her performance 
duty.  See September 2008 Substantive Appeal.  She also 
contends that she was diagnosed with a mental disorder before 
service, during service and after service.  Id.  VA 
regulations provide that the veteran need not have served the 
requisite amount of time pursuant to 38 C.F.R. § 
21.7042(a)(2) if an individual was discharged or released 
from active duty for any one of the following reasons: (i) 
for a service-connected disability, or (ii) for a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected...or (vi) for a physical 
or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 C.F.R. § 21.7042(a)(5) 
(2008).  The Board is unable to determine whether the Veteran 
is eligible for Chapter 30 educational assistance benefits 
without reviewing the Veteran's service treatment records, 
service personnel records and any other documents related to 
the Veteran's separation from service.  

The Board also observes that the Veteran contends that her 
pay was reduced by at least $1200 for the purpose of 
educational benefits.  See VA Board hearing transcript at 3.  
The record from DOD indicates that the Veteran's pay 
reduction amount was $900.  The Board finds that the RO 
should provide the Veteran an opportunity to submit any 
evidence in her possession that demonstrates her basic pay 
was reduced by $1200.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the Veteran to 
submit any evidence in her possession 
that shows her basic pay was reduced by 
$1200 for the purpose of educational 
benefits.   

2.	The RO should attempt to obtain all of 
the Veteran's service records to 
include her service treatment records, 
DD Form 214, service personnel records 
and any other documents pertaining to 
the Veteran's separation from service 
and associate the records with the 
claims file.  If the records are 
unavailable, such should be stated for 
the record and the Veteran should be so 
notified and allowed opportunity for 
response.  

3.	Upon completion of the foregoing, the 
RO should review the expanded record 
and determine if the Veteran has 
submitted evidence sufficient to 
warrant entitlement to the benefit 
sought on appeal, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


